


Exhibit 10.2
[wstlogoq115.jpg]
GLOBAL HEADQUARTERS
530 Herman O. West Drive ∙ Exton, PA 19341
TEL 610-594-3327 ∙ FAX 610-594-3013
rick.luzzi@westpharma.com
RICHARD D. LUZZI                
Senior Vice President, Human Resources        


April 24, 2015


Eric M. Green


Re:    Sign-On Retention Award
Dear Eric:
Pursuant to your Employment Agreement with the Company (“Employment Agreement”),
the Compensation Committee of the Board approved an award under the 2011 Omnibus
Incentive Compensation Plan (the “Plan”) to be made on April 24, 2015. As used
herein, the terms “Cause,” “Good Reason,” “Release Agreement,” and “Initial
Term” have the meanings set forth in the Employment Agreement.
AWARD TYPE
VALUE
NUMBER OF SHARES
 
 
 
Retention Cash:
$500,000
N/A
 
 
 
Retention Options:
$1,750,000
164,320
 
 
 
Retention Shares:
$1,750,000
30,499
 
 
 
TOTAL
$4,000,000
194,819



The expected value is calculated using the fair market value and Black-Scholes
option value on the date of the award. The awards were made under the Plan. We
have attached a summary of the terms of your awards. Please read it carefully.


I am pleased that you are a participant in this long-term incentive compensation
program and trust that your participation will be beneficial to both you and the
Company.


Sincerely,




/s/ Richard D. Luzzi




Enclosures






--------------------------------------------------------------------------------




Summary of Your Retention Cash


What is the value of the Retention Cash?


The total value of the Retention Cash is fixed. It is $500,000.


When does the Retention Cash become vested?


The Retention Cash becomes vested on October 24, 2015, the date which is six
months following your start date with the Company assuming you remain employed
by the Company on that date. The Retention Cash will also become immediately
vested if your employment is terminated by the Company without Cause, you
terminate for Good Reason, you die or you become disabled, provided that, in the
case of termination by the Company without Cause or by you for Good Reason, you
execute a Release Agreement.


When will the Retention Cash be paid?


The Retention Cash will be paid on the first normal pay date following the date
that it becomes vested as described above.


When will the Retention Cash be forfeited?


The Retention Cash is forfeited immediately if you are terminated for Cause or
you terminate employment with the Company for other than Good Reason.


Summary of Your Retention Options


What is a stock option?


A stock option is the right to purchase a fixed number of shares at a set
exercise price. The option granted by this award is a non-qualified stock
option. The stock option gains value when the price of our common stock exceeds
the exercise price.


How many shares may I purchase and what is the price?


The number of shares you may purchase and the exercise price are as follows:


Exercise Price
 
Total shares that may be purchased upon exercise
 
 
 
$ 57.38
 
164,320



May I purchase the shares immediately?


No. So long as your employment with us continues (except as described below),
your Retention Option becomes exercisable - or “vests” - as per the schedule
below. At the end of the period, you may exercise the entire Retention Option.










--------------------------------------------------------------------------------




The following chart shows when and what portion of your option is exercisable
each year.
Date
Portion of the Retention Option exercisable
 
 
Hire date (grant date)
0
 
 
April 24, 2018
93,897
 
 
April 24, 2020 and thereafter
164,320



However, in no event will your Retention Option be exercisable after the
Expiration Date set forth below.


Will my Retention Options vest if I terminate employment?


Your Retention Options may become vested, depending on the reason for your
termination. Your Retention Options will not become vested if you are terminated
by the Company with Cause or you terminate employment with the Company without
Good Reason. Subject to your execution of a Release Agreement, 93,897 of the
Retention Options will vest immediately if you are terminated by the Company
without Cause or you terminate employment for Good Reason before April 24, 2018.
The remaining 70,423 will be forfeited in the event of any termination of
employment before April 24, 2020 for any reason other than death or disability.
For the avoidance of doubt, any notice to you by the Company of its intention
not to renew the Employment Agreement beyond the Initial Term under Section 1 of
the Employment Agreement shall not, in itself, preclude you from satisfying the
April 24, 2018 vesting date requirement, provided you remain employed by the
Company on the last day of the Initial Term and otherwise satisfy the
eligibility requirements for this award.


Will my Retention Options vest if I die or become disabled?


Yes. If you die or become disabled before the Retention Options are 100% vested,
you will immediately become vested in any unvested portion of the Retention
Options.


When will my Retention Option expire?


If you remain employed, the Retention Option expires on the tenth anniversary of
the grant date, which will be referred to as the “Expiration Date.” This means
that once it becomes exercisable, the Retention Option may be exercised until
April 23, 2025. In addition,


•
if you die, the Retention Option will remain exercisable for one year from your
date of death;

•
if you terminate employment due to disability, the Retention Option will remain
exercisable until the Expiration Date;

•
if your employment terminates for any reason other than a disability, death or
termination for Cause, the Retention Option will expire 90 days after the
termination date;

•
if we terminate your employment for Cause, the Retention Option will expire on
the commencement of business on your date of termination.



How do I exercise my stock option?


There are four ways to exercise a stock option.
•
Cash. You write a check to the Company for the exercise price, plus any
applicable withholding taxes.





--------------------------------------------------------------------------------




•
Already owned shares. You may deliver or attest vested shares of common stock
that you own with a fair market value equal to the exercise price, plus any
applicable withholding taxes.

•
Combination of shares and cash. You may use a combination of cash and stock.

•
Reduction of proceeds. You may elect to have shares you would otherwise receive
upon the exercise reduced by an amount equal to the total exercise cost divided
by the fair market value of the shares at the time of your exercise. In effect,
you would receive the “net” shares otherwise due to you after deducting for the
exercise cost, plus applicable withholding taxes.

When do I have to pay for the exercise?
The full exercise price and applicable taxes must be paid within three days of
exercise.
Will I receive dividends on my unexercised options?
No. Dividends are only payable to you after you exercise your option as long as
you do so before the applicable dividend record date.
Summary of Your Retention Shares
What is a Retention Share?
Your Retention Shares are shares of time-vested restricted stock issued under
the Plan.
Are the Retention Shares immediately vested?
No. So long as your employment with us continues (except as described below),
your retention shares vest - as per the schedule below.
Date
Portion of the Retention Shares that are vested
 
 
Hire date (grant date)
0
 
 
April 24, 2018
17,428
 
 
April 24, 2020 and thereafter
30,499



Will my Retention Shares vest if I terminate employment?


Your Retention Shares may become vested, depending on the reason for your
termination. Your Retention Shares will not become vested if you are terminated
by the Company with Cause or you terminate employment with the Company without
Good Reason. Subject to your execution of a Release Agreement, 17,428 Retention
Shares will vest immediately if you are terminated by the Company without Cause
or you terminate employment for Good Reason before April 24, 2018. The remaining
13,071 will be forfeited in the event of any termination of employment before
April 24, 2020 for any reason other than death or disability. For the avoidance
of doubt, any notice to you by the Company of its intention not to renew the
Employment Agreement beyond the Initial Term under Section 1 of the Employment
Agreement shall not, in itself, preclude you from satisfying the April 24, 2018
vesting date requirement, provided you remain employed by the Company on the
last day of the Initial Term and otherwise satisfy the eligibility requirements
for this award.




--------------------------------------------------------------------------------




Will my Retention Shares vest if I die or become disabled?
Yes. If you die or become disabled before the Retention Shares are 100% vested,
you will immediately become vested in any unvested portion of the Retention
Shares.
Will dividends be paid on the Retention Shares?
Yes. Dividends will be paid on the Retention Shares. These dividends will
automatically be invested in additional shares. The additional shares credited
to you will be subject to the same vesting rules as apply to the underlying
Retention Shares granted to you.
May I vote my Retention Shares before they are vested?
Yes, these shares will be issued to you, upon the grant date, with a restrictive
legend. Therefore, you will be permitted to vote these shares indirectly.
May I make an election under Section 83(b) of the Internal Revenue Code of 1986,
as amended (the “Code”) with respect to the Retention Shares?
Yes. Because these shares are issued, Section 83 will apply to the shares.
Therefore, you are permitted to elect to include them in income upon the grant
date and prior to vesting in accordance with Section 83(b) of the Code. This
election must be made within 30 days of the date of the award. Please consult
your attorney or tax advisor for more information.
May I defer receipt of my shares?
No. These shares are not eligible for further deferral under our Non-Qualified
Deferred Compensation Plan.
Additional Information Applicable to Your Retention Cash, Retention Option and
Retention Shares


Are there other circumstances that would lead to a forfeiture of my award or the
proceeds that I receive from exercising my award?


Yes. All awards are subject to our Incentive Compensation Recovery Policy, which
is attached to this award letter as Exhibit I. You are encouraged to carefully
read that policy and contact me or the Law Department if you have any questions.
The policy generally provides that in addition to forfeitures of all or part of
your award due to your termination of employment discussed above, in certain
other situations you will forfeit your award and may be required to reimburse us
for the amounts you receive as a result of any option that you exercise or share
of stock that you sell. Your acceptance of this award is expressly conditioned
on your agreement to be subject to the Incentive Compensation Recovery Policy,
including the provisions that allow us to deduct any proceeds from other sources
of income payable to you. This award would not be made if you did not agree to
be subject to that policy.
The clawback period described in the Incentive Compensation Recovery policy is
extended for the full duration of the period of continued vesting described in
this award. The Compensation Committee may determine in its sole and absolute
discretion that if circumstances exist that would permit the recovery of
incentive compensation paid to you during the vesting period, in addition to
recovering this compensation, all vesting will immediately cease and the
remainder of your awards will be forfeited immediately.


Does the Securities Trading Policy apply to my award?
Yes. All sales of shares of company stock (including Retention Shares and shares
received upon exercise of the Retention Option) and all option exercise
transactions are subject to our Securities Trading Policy. Option exercises and
stock sales by West’s officers who are subject to Section 16 of the Securities
and Exchange Act of 1934 or on the designated persons list under our policy also
must meet the review and written pre-approval by our General




--------------------------------------------------------------------------------




Counsel requirements of that policy. For information and to access the required
pre-clearance form, please go to IntraWest and look under the Legal & Compliance
tab.
Does my acceptance of this award guarantee me any future awards, continued
employment or additional severance pay?
No. This award is granted at the sole discretion of West. Your receipt of this
award does not guarantee any future awards, nor does it guarantee your continued
employment with the Company. Subject to applicable law, your employment may be
terminated for any reason. Additionally, this award is not part of your base pay
or compensation for determination of any severance pay or benefits you may be
entitled to upon termination of employment unless that is specifically agreed to
in writing between you and the Company.
Where can I find additional information about my award?
This is a summary of the terms of your Retention Cash, Retention Options and
Retention Shares. Your award is subject to the terms of the Plan. This award is
being delivered with an Information Statement, which gives additional
information about your award and the Plan under which it was granted. We
encourage you to read the Information Statement. Additional terms and conditions
may apply to your award under the terms of the Plan.






--------------------------------------------------------------------------------




[exh102logo.jpg]
EXHIBIT I
Incentive Compensation Recovery Policy


The Company may seek to recover incentive compensation awarded to any recipient
in accordance with the terms of this policy. Each award of annual or long-term
equity-based or performance-based compensation must specify that the award is
subject to this policy.


Restatement of Financial Results. The Company will cancel or will seek to
recover all or a portion of an award from any executive officer of the Company
if the Company is required to significantly or materially restate its financial
statements (other than to comply with changes to applicable accounting
principles) with respect to any of the three fiscal years before the payment of
the award. The Company also will not pay or will seek to recover all or a
portion of an award from any award recipient whose fraud or misconduct causes
the restatement of the Company’s financial statements with respect to any of the
three fiscal years before the payment of the award.
Calculation Errors. Even if no financial results are restated, if an award is
paid or distributed, and it is subsequently determined that the award should
have been less than the amount calculated due to mathematical errors, fraud,
misconduct or gross negligence, the Company may seek repayment of the award from
any award recipient during the three-year period following the payment of the
award.
Detrimental Conduct. If an award recipient directly or indirectly engages in
conduct that competes with the Company, or any conduct that is materially
inimical, contrary, harmful to, or not in the best interests of the Company or
if the award recipient fails to comply with any of the material terms and
conditions of the award (unless the failure is remedied within ten days after
having been notified of such failure), then the Company has the discretion to
immediately cancel any and all outstanding awards and require that the award
recipient repay all or any portion of an award, including the gain realized on
the exercise of a stock option, stock appreciation right or the disposition of
any other equity-based award. To be subject to this policy, the detrimental
conduct must have occurred during the six-month period following the later of
(1) the date the recipient ceases rendering service to the Company or, (2) the
date the award is paid (or an option or stock appreciation right is exercised).
Exercise of Discretion. With respect to executive officers and members of the
board of directors, the compensation committee has the sole and absolute
authority (unless the board determines that the whole board should have such
authority) to determine whether to exercise its discretion to seek repayment or
cancel an award and what portion of an award should be recovered or canceled.
With respect to all other award recipients, the officers of the Company have
sole and absolute authority. The compensation committee, board or officers, as
appropriate, will consider all relevant facts and circumstances in exercising
their discretion. These facts and circumstances include: (1) the materiality of
any changes to calculations or financial results, (2) the potential windfall
received by recipients, (3) the culpability and involvement of the award
recipients, (4) the controls in place to limit misconduct or incorrect
reporting, (5) the period during which any misconduct occurred, (6) any other
negative repercussions experienced by the award recipient, (7) the period that
has elapsed since the date of any misconduct and (8) the feasibility and costs
of recovering the compensation.
Enforcement. The board intends that this policy will be applied to the fullest
extent permitted by applicable law. The Company has the authority to seek
recovery through any available means including litigation or the filing of
liens, if necessary. The Company also has the authority, to the extent permitted
by law, to deduct the amount to be repaid from any amounts otherwise owed to the
recipient, including wages or other compensation, fringe benefits, or vacation
paid. Whether or not the Company elects to make any deduction, if the Company
does not recover the full amount that it has determined should be recovered, the
recipient must immediately repay the unpaid balance. By agreeing to accept an
award, each award recipient consents to the Company’s right to make these
deductions.


